Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 12 February 2021.
Claims 1, 4, 5, 7-21 are pending. Claims 1, 4, 5 and 7-10 are amended. Claim 2, 3, 6 are cancelled. Claims 11-20 are withdrawn. Claim 21 is new.
Drawings filed 12 February 2021 are acknowledged and accepted.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “second gas manifold” of claims 1 and 21 does not have clear antecedent basis in the Specification. As understood from the claims, the second gas manifold is part of the gas supply in the ceiling, however all recitations in the Specification of “gas manifold” appear to be referring to the gas manifold of the “first gas supply” (i.e. sidewall gas injectors shown in Fig. 2 and 3 having gas manifold 210 and 310 respectively).  For the purpose of examination, “second gas manifold” is interpreted as corresponding to the unlabeled body of the gas supply in which injectors 512, 514, 516 are formed in light of Fig. 5 and paragraph [0061].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US 4,948,458) in view of McMillin et al. (US 6,013,155 hereinafter “McMillin”).
Regarding claim 1, Ogle teaches a plasma processing apparatus (comprising plasma treatment system 10, Fig. 1 and 2, col 5 line 33-34, abstract), comprising:
a processing chamber (comprising enclosure 12, Fig.2) having a workpiece support (comprising support surface 13, Fig. 2), the workpiece support configured to support a workpiece (W, Fig. 2) during plasma processing (col 5 line 33-53);
a dielectric window (comprising dielectric shield 18, Fig. 2) defining a portion (i.e. ceiling) of the processing chamber (12, Fig. 2) (col 5 line 37-38);
an inductively coupled plasma source (comprising planar coil 20, Fig. 2) configured to induce a plasma in a process gas in the processing chamber (12, Fig. 2)(col 5 line 46-47, col 6 line 29-59, col 7 line 25);
a first gas supply (comprising distribution ring 52, Fig. 4, col 6 line 17-20) configured to deliver the process gas to the processing chamber (comprising 12, Fig. 2), the first gas supply comprising a first gas manifold (comprising annular plenum 54, Fig. 4) integrated (i.e. joined) with a side wall of the processing chamber (12, Fig. 2), the first gas manifold comprising a first plurality of injectors (comprising nozzles 56, Fig. 2 and 4, col 6 line 21-22), wherein each of the plurality of injectors is at an angle in a plane parallel to a workpiece plane (i.e. any direction within a horizontal plane that is not the same plane as the workpiece) relative to a direction parallel to a respective radius of the workpiece (i.e. injectors 56 or oriented away from the radial direction, Fig. 4, col 6 line 26-28) such that the plurality of first injectors (comprising 56, Fig. 2 and 4) is arranged in azimuthal symmetry (as can be understood form Fig. 2 and 4, injectors 56 are evenly spaced/positioned about a circumferential direction) about a direction perpendicular to a center of the workpiece to produce a rotational gas flow relative to the direction 
Ogle as applied above does not explicitly teach the dielectric window defines an opening, a second gas supply configured to deliver the process gas to the processing chamber, the second gas supply comprising a second gas manifold positioned within the opening defined by the dielectric window, the second gas manifold comprising a second plurality of injectors.
However, McMillin teaches a plasma processing apparatus (abstract, Fig. 2a, 2b, 6, 7, 8a-8d, 14a, 14b) including a dielectric window (comprising dielectric window 155, Fig. 19a, 19b, 20) defining an opening (as understood from Fig. 19a, 19b, 20; col 16 line 11-33, col 16 line 46-59) and a gas supply (comprising showerhead nozzle 250, Fig. 19a, 19b, 20) configured to deliver the process gas to the processing chamber (140, Fig. 18, col 1 line 47) the gas supply (comprising showerhead nozzle 250 including orifices 256, 252, 254, Fig. 19a, 19b, col 15 line 31-62, col 16 line 11-33; comprising showerhead nozzle 250a including orifices 252, Fig. 20, col 16 line 60-64) including a gas manifold (comprising showerhead nozzle 250, Fig. 19a, 19b; comprising showerhead nozzle 250a, Fig. 20) positioned within the opening defined by the dielectric window (155, Fig. 19a, 19b, 20) (col 16 line 13-16), the gas manifold (comprising 250, Fig. 19a, 19b, 20) comprising a plurality of injectors (orifices 256, 252, 254; Fig. 19a, 19b; 252, Fig. 20)  McMillin additionally teaches that this configuration would improve process gas delivery to the central region of substrate (col 15 line 65-67). McMillin further teaches providing a gas supply having injectors/orifices at both the ceiling and the chamber side wall to facilitate uniform processing (i.e. etch and deposition rates) across a substrate (col 16 line 11-14 and 46-59).
It would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an opening in the dielectric window (Ogle: 18, Fig. 2) and to further provide a second gas supply comprising a second gas manifold positioned within the opening defined by the dielectric window, the second gas manifold comprising a second plurality of injectors such that the gas supply delivers the process gas into the processing 
Note: Though taught by prior art of Ogle, the limitation “to produce a rotational gas flow relative to a direction perpendicular to a center of the workpiece,” is a functional limitation. Since Ogle in view of McMillin teaches all of the structural limitations including injectors, each of which are angled relative to a direction parallel to a radius of the workpiece, the apparatus of the same is considered capable of the functional limitations. 
Further, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Regarding claim 4, Ogle in view of McMillin teaches all of the limitations of claim 1 as applied above and Ogle further teaches wherein the at least of the plurality of first injectors delivers the process gas at a downstream location (i.e. below) from the inductively coupled plasma source (comprising coil 20, Fig. 2).
Regarding claim 5, Ogle in view of McMillin as applied above teaches all of the limitations of claim 1 but does not explicitly teach wherein at least one injector of the plurality of first injectors is angled upward relative to the workpiece.
However, McMillin further teaches a plasma processing apparatus (abstract, Fig. 2a, 2b, 6, 7, 8a-8d, 14a, 14b) including a gas supply (comprising primary gas ring 170, Fig. 2a, 2b, 6, 7, 14a and 14b) having injectors (comprising 180a having orifices 187a, Fig. 14a-14b) with various orientations including angled upward (i.e. toward chamber ceiling) (col 3 line 35-43 note: McMillin additionally teaches that injector orifices can also be angled upward see Fig. 15a-15d).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure at least one of the plurality of first injectors to be angled upward relative to the workpiece in view of teachings of McMillin in the apparatus of Ogle as a known suitable alternative configuration of an injector to enable optimized gas distribution for uniform substrate processing.
Regarding claim 7, Ogle in view of McMillin teaches all of the limitations of claim 1 as applied above and Ogle further teaches wherein the plurality of first injectors (56, Fig. 4) are angled in a clockwise direction to produce a clockwise flow relative to the direction perpendicular to the center of the workpiece {(as understood from Fig. 4, col 6 line 26-28, Ogle), the injectors are arranged in angle to cause “spiral flow pattern” and since the injectors 56 are shown as angled in the clockwise direction the flow would be clockwise).
Regarding claim 21, Ogle in view of McMillin teaches all of the limitations of claim 1 as applied above including a second gas supply having a second gas manifold (McMillin: 250, Fig. 19a, 19b, 20). McMillin further teaches the second gas manifold (comprising 250, Fig. 19a, 19b, 20) is positioned within the opening such that a first portion (i.e. upper portion of 250, Fig 19a, 19b, 20) of the second gas manifold is positioned outside of the processing chamber and a second portion (i.e. lower portion of 250 positioned below dielectric window 255, Fig. 19a, 19b, 20) of the gas manifold is positioned within the processing chamber (i.e. region below dielectric window 255 in Figures 19a, 19b, 20), the second portion comprising the second plurality of injectors (comprising orifices 256, 252, 254, Fig. 19a, 19b; 252, Fig. 20).
Claim(s) 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US 4,948,458) in view of McMillin et al. (US 6,013,155 hereinafter “McMillin”) as applied to claims 1, 4, 5, 7 above and further in view of Liang et al. (US 2016/0369395 A1 hereinafter “Liang”).
Regarding claim 8, Ogle in view of McMillin teaches all of the limitations of claims 1 and 7 as applied above including each first injector (56, Fig. 4) being angled in a clockwise 
Ogle as discussed above already teaches that the first plurality of injectors (56, Fig. 4) are angled in a clockwise direction.
Additionally, Liang teaches an arrangement of injectors (151 and 152, Fig. 1B) wherein each wherein each injector has a corresponding direction parallel to a radius of the workpiece and wherein an angle (comprising radial angles 157 and 159, Fig. 1B, paragraph [0033]) between each of the plurality of injectors and the respective direction (R, Fig. 1B) parallel to the radius of the workpiece is between 0.5 degrees to 30 degrees which is suitable for generating a rotational/swirling flow (paragraph [0033]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange/configure each injector (Ogle: 56, Fig. 4) of the plurality of first injectors to have angle in the plane parallel to the workpiece plane between each injector of the first plurality of injectors and the direction parallel to the respective radius of the workpiece is no more than about 60 degrees (Liang: 0.5 to 30 degrees, paragraph [0033]) in view of teachings of Liang in the apparatus of Ogle in view of McMillin as a known suitable alternative configuration of injectors which would enable swirling/rotational gas flow for uniform substrate processing.
Regarding claim 9
However, Liang teaches a plasma processing apparatus (Fig. 1A, paragraph [0034]) including a gas supply (comprising gas ring 150, Fig. 1B) comprising injectors (comprising first nozzle 151 and second nozzles 152, Fig. 1B, paragraph [0033]) wherein the plurality of injectors are angled in a counter-clockwise direction (Fig. 1B) to produce a counter-clockwise gas flow (i.e. swirling) relative to the direction perpendicular to the center of the workpiece (substrate 50, Fig. 1A) (paragraph [0033], [0037]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of first injectors (Ogle: 56, Fig. 4) to be angled in a counter-clockwise direction to produce a counter-clockwise gas flow relative to the direction perpendicular to the center of the workpiece in view of teachings of Liang in the apparatus of Ogle in view of McMilllin as a known suitable alternative configuration of a gas supply having injectors to produce a swirling/rotational flow in a plasma processing apparatus to enable uniform processing of a substrate.
Regarding claim 10, Ogle in view of McMillin and Liang teaches all of the limitations of claim 9 as applied above including the injectors being angled in a counter-clockwise direction (see teachings of Liang as applied above) but does not explicitly teach wherein the angle in the plane parallel to the workpiece plane between each injector of the first plurality of injectors and the direction parallel to the respective radius of the workpiece is no more than about 60 degrees. 
However, Liang additionally teaches a counterclockwise arrangement of injectors (151 and 152, Fig. 1B) wherein each injector has a corresponding direction parallel to a radius of the workpiece and wherein an angle (comprising radial angles 157 and 159, Fig. 1B, paragraph [0033]) between each injector of the one or more injectors and the respective direction (R, Fig. 1B) parallel to the radius of the workpiece is between 0.5 degrees to 30 degrees (paragraph [0033]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the angle in the plane parallel to the workpiece plane between .
Claim(s) 1, 4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (KR20110105554A hereinafter “Yoo” and referring to English Machine Translation) in view of Hammond, IV et al. (US 2009/0221149 A1 hereinafter “Hammond”) or alternatively Hammond in view of Yoo. 
Regarding claim 1, Yoo teaches a plasma processing apparatus (Fig. 1, paragraph [0024]) comprising:
a processing chamber (comprising plasma chamber 12 formed by housing 11, Fig. 1) having a workpiece support (comprising table 14, Fig. 1), the workpiece support configured to support a workpiece (substrate 131, Fig. 7, paragraph [0027]) during plasma processing(paragraph [0024]); 
an inductively coupled plasma source (comprising spiral high frequency antenna 14, Fig. 1) configured to induce a plasma in a process gas in the processing chamber(paragraph [0024]); 
a first gas supply (comprising distributor 17, Fig. 1, 7, 8) configured to deliver the process gas to the processing chamber (12, Fig. 1), the first gas supply comprising a first gas manifold (comprising nozzle plate 17a’, Fig. 1, 7 and 8), the first gas manifold (comprising distributor 17, Fig. 1, 7, 8) comprising a first plurality of injectors (comprising nozzles 17a, Fig. 1, 7, 8), wherein each of the plurality of injectors is at an angle in a plane parallel to a workpiece plane relative to a direction parallel to a respective radius of the workpiece (i.e. any direction within a horizontal plane that is not the same plane as the workpiece; see annotated Fig. 7 of Yoo below) such that the all of the injectors has a same symmetry or that all of the injectors are angled in the same amount. The aforementioned claim limitation only requires that there are a plurality of injectors and that the injectors are symmetric (i.e. even positioning/spacing/pattern) in an azimuth direction (i.e. in a circumferential direction) but does not further specify the symmetry of the injectors).
See annotated Fig. 7 of Yoo below. The dotted arrows represents a line extending from an injector. The solid lines represent lines parallel to a direction of a respective radius. One of ordinary skill in the art would understand that a line can be drawn from a center 12b to anyone of the injectors 17a, thus forming lines parallel to a direction of a respective radius for each injector.

    PNG
    media_image1.png
    780
    1050
    media_image1.png
    Greyscale

Yoo does not explicitly teach a dielectric window defining a portion of the processing chamber, the dielectric window defining an opening, and a second gas supply configured to deliver the process gas to the processing chamber, the second gas supply comprising a second gas manifold positioned within the opening defined by the dielectric window, the second gas manifold comprising a second plurality of injectors, the first gas supply manifold is integrated with a side wall of the processing chamber.
However, Yoo teaches a ceiling 11b (Fig. 2) defining a portion of the processing chamber but is silent as to the material of the ceiling.
Further, Hammond teaches a plasma processing apparatus (100, Fig. 1) including a dielectric window (comprising removable lid 120 which is dielectric, Fig. 1) defining a portion(i.e. ceiling/lid) of the processing chamber (comprising 130 and 120, Fig. 1), the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the ceiling (Yoo: 11b, Fig. 1) to be a dielectric window defining and opening and further to provide a second gas supply configured to deliver the process gas to the processing chamber, the second gas supply comprising a second gas manifold positioned within the opening defined by the dielectric window, the second gas manifold comprising a second plurality of injectors in view of teachings of Hammond in the apparatus of Yoo as a known suitable alternative configuration of a gas supply which would enable additional gas supply/distriubtion from a central ceiling portion enabling uniform plasma gas distribution.
Hammond further teaches a first gas supply (comprising annular ring 192, gas manifold 198, first group of injection ports 190, Fig. 1, paragraph [0024]) configured to deliver the process gas to the processing chamber (comprising process volume 122, Fig. 1), the first gas supply comprising a first gas manifold (comprising annular ring 192 and gas manifold 198, Fig. 1, paragraph [0024]; comprising 192, Fig. 2A) integrated (i.e. joined) with a side wall (comprising 130, Fig. 1) of the processing chamber (as understood from Hammond Fig. 2A paragraph [0026], the gas supply line 210 is coupled to the ring 192 and delivers gas to each 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first gas supply manifold (Yoo: 17, Fig. 1, 7, 8) to be integrated with the side wall of the processing chamber in view of teachings of Hammond in the apparatus of Yoo in view of Hammond as a known suitable alternative configuration of a gas supply manifold which would enable secure support of the first gas supply manifold in the plasma processing apparatus.
Note: Though taught by prior art of Yoo, the limitation “to produce a rotational gas flow relative to a direction perpendicular to a center of the workpiece,” is a functional limitation. Since Yoo in view of Hammond teaches all of the structural limitations including injectors, each of which are angled relative to a direction parallel to a radius of the workpiece, the apparatus of the same is considered capable of the functional limitations. 
Further, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Alternatively, regarding claim 1, Hammond teaches a plasma processing apparatus (processing chamber 100, Fig. 1, paragraph [0023]), comprising: 
a processing chamber (comprising conductive body wall 130 and removable lid 120 and process volume formed therein, Fig. 1, paragraph [0023]-[0024]) having a workpiece support (comprising substrate support assembly 116, Fig. 1, paragraph [0023]), the workpiece support configured to support a workpiece (substrate 150, Fig. 1) during plasma processing (paragraph [0023]); 
a dielectric window (comprising removable lid 120 which is dielectric, Fig. 1) defining a portion(i.e. ceiling/lid) of the processing chamber (comprising 130 and 120, Fig. 1), the dielectric window defining an opening (as understood from Fig. 1 there is a center portion of dielectric window 120 wherein a cylindrical body is disposed)(paragraph [0025]); 
an inductively coupled plasma source (comprising antenna 112 having inductive coil elements 112b and 112a, Fig. 1, paragraph [0023]) configured to induce a plasma in a process gas in the processing chamber; 
a first gas supply (comprising annular ring 192, gas manifold 198, first group of injection ports 190, Fig. 1, paragraph [0024]) configured to deliver the process gas to the processing chamber (comprising process volume 122, Fig. 1), the first gas supply comprising a first gas manifold (comprising annular ring 192 and gas manifold 198, Fig. 1, paragraph [0024]; comprising 192, Fig. 2A) integrated (i.e. joined) with a side wall (comprising 130, Fig. 1) of the processing chamber (as understood from Hammond Fig. 2A paragraph [0026], the gas supply line 210 is coupled to the ring 192 and delivers gas to each injection port 190 in the ring), the first gas manifold comprising a first plurality of injectors (comprising injection ports 190, Fig. 1 and 2A, paragraph [0026]); and 
a second gas supply (comprising second group of injection ports 196, Fig. 1) configured to deliver the process gas to the processing chamber (paragraph [0026]), the second gas supply comprising a second gas manifold (i.e. unlabeled body wherein ports 196c and 196r are formed, shown in Fig. 1, paragraph [0026]) positioned within the opening defined by the dielectric window (120, Fig. 1)), the second gas manifold comprising a second plurality of injectors (comprising 196c and 196r, Fig. 1, paragraph [0026]).
Hammond does not explicitly teach wherein each of the first plurality of injectors is at an angle in a plane parallel to a workpiece plane relative to a direction parallel to a respective 
However, Yoo teaches a plasma processing apparatus (Fig. 1, paragraph [0024]) including a first gas supply (comprising distributor 17, Fig. 1, 7, 8) comprising a first plurality of injectors (comprising nozzles 17a, Fig. 1, 7, 8), wherein each of the first plurality of injectors is at an angle in a plane parallel to a workpiece plane relative to a direction parallel to a respective radius of the workpiece (i.e. any direction within a horizontal plane that is not the same plane as the workpiece; see annotated Fig. 7 of Yoo above) such that the plurality of injectors is arranged in azimuthal symmetry (i.e. symmetry around the circumferential direction) about a direction perpendicular to a center of the workpiece to produce a rotational gas flow relative to a direction perpendicular to a center of the workpiece (i.e. a vertical axis direction through the center of the workpiece) (paragraph [0025], [0035]-[0036]) (note: Limitation “the plurality of injectors is arranged in azimuthal symmetry about a direction perpendicular to a center of the workpiece” does not require that all of the injectors has a same symmetry or that all of the injectors are angled in the same amount. The aforementioned claim limitation only requires that there are a plurality of injectors and that the injectors are symmetric (i.e. even positioning/spacing/pattern) in an azimuth direction (i.e. in a circumferential direction) but does not further specify the symmetry of the injectors). Yoo further teaches that such a configuration can enable a swirl/vortex flow which can enable even plasma gas distribution (paragraph [0035]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure/rearrange the first injectors (Hammond: 190, Fig. 1) such that each of the first plurality of injectors is at an angle in a plane parallel to a workpiece plane relative to a direction parallel to a respective radius of the workpiece such that the first plurality of injectors is arranged in azimuthal symmetry about a direction perpendicular to a center of the workpiece to produce a rotational gas flow relative to the direction perpendicular to the center of 
Regarding claim 4, Yoo in view of Hammond (or alternatively Hammond in view of Yoo) teach all of the limitations of claim 1 as applied above and Yoo further teaches wherein each of the first plurality of injectors (comprising nozzles 17a, Fig. 1, 7, 8) delivers the process gas at a downstream location (i.e. below) from the inductively coupled plasma source (14, Fig. 1). Additionally Hammond further teaches wherein each of the first plurality of injectors (comprising 190, Fig. 1) delivers the process gas at a downstream location (i.e. below) from the inductively coupled plasma source (comprising 112, Fig. 1).
Regarding claim 7, Yoo in view of Hammond (or alternatively Hammond in view of Yoo) teach all of the limitations of claim 1 as applied above including the first plurality of injectors which are angled (see teachings of Yoo, Fig. 7 and 8, paragraph [0035] and discussed in detail above in claim 1 rejection).  Yoo further teaches wherein the first plurality of injectors are angled in a clockwise direction to produce a clockwise gas flow relative to the direction perpendicular to the center of the workpiece (as can be understood from Fig. 7 and 8).
Regarding claim 8, Yoo in view of Hammond (or alternatively Hammond in view of Yoo) teach all of the limitations of claim 1 and 7 as applied above Yoo further teaches wherein the angle in the plane parallel to the workpiece plane between each injector of the first plurality of injectors and the direction parallel to the respective radius of the workpiece is no more than about 60 degrees. See annotated Fig. 7 of Yoo below. The below annotated drawings of Fig. 7 show angle measurements for a single grouping of nozzles 17a but it is clear that each of the angles formed between each injector and a line in a direction parallel to the respective radius of a center workpiece would be less than 60 degrees. The solid line represents a direction parallel to a respective radius and the dashed line represents an extension of the injector.

    PNG
    media_image2.png
    648
    930
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    761
    1097
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    737
    926
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    714
    932
    media_image5.png
    Greyscale

Claim(s) 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (KR20110105554A hereinafter “Yoo” and referring to English Machine Translation) in view of Hammond, IV et al. (US 2009/0221149 A1 hereinafter “Hammond”) or alternatively Hammond in view of Yoo as applied to claims 1, 4, 7, 8 above and further in view of McMillin et al. (US 6,013,155 hereinafter “McMillin”).
Regarding claim 5, Yoo in view of Hammond (or alternatively Hammond in view of Yoo) as applied above teaches all of the limitations of claim 1 but does not explicitly teach wherein at least one injector of the first plurality of injectors is angled upward relative to the workpiece.
However, McMillin teaches a plasma processing apparatus (abstract, Fig. 2a, 2b, 6, 7, 8a-8d, 14a, 14b) including a gas supply (comprising primary gas ring 170, Fig. 2a, 2b, 6, 7, 14a and 14b) having injectors (comprising 180a having orifices 187a, Fig. 14a-14b) with various orientations including angled upward (i.e. toward chamber ceiling) (col 3 line 35-43 note: McMillin additionally teaches that injector orifices can also be angled upward see Fig. 15a-15d).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure at least one of the first plurality of injectors to be angled upward relative to the workpiece in view of teachings of McMillin in the apparatus of Yoo in view of Hammond (or alternatively Hammond in view of Yoo) as a known suitable alternative configuration of an injector to enable optimized gas distribution for uniform substrate processing.
Regarding claim 21, Yoo in view of Hammond (or alternatively Hammond in view of Yoo) teaches all of the limitations of claim 1 as applied above including a second gas supply having a second gas manifold (see teachings of Hammond comprising second injector ports 196, Fig. 1) and Hammond further teaches that a second portion (i.e. lower portion) of the second gas manifold (Hammond: comprising unlabeled body portion of 196 which is inserted into dielectric 
Yoo in view of Hammond (or alternatively Hammond in view of Yoo) teaches all of the limitations of claim 1 as applied above does not explicitly teach that the second gas manifold is positioned within the opening (of the dielectric window) such that a first portion of the second gas manifold is positioned outside of the processing chamber.
However, McMillin further teaches the second gas manifold (comprising 250, Fig. 19a, 19b, 20) is positioned within the opening such that a first portion (i.e. upper portion of 250, Fig 19a, 19b, 20) of the second gas manifold is positioned outside of the processing chamber and a second portion (i.e. lower portion of 250 positioned below dielectric window 255, Fig. 19a, 19b, 20) of the gas manifold is positioned within the processing chamber (i.e. region below dielectric window 255 in Figures 19a, 19b, 20), the second portion comprising the second plurality of injectors (comprising orifices 256, 252, 254, Fig. 19a, 19b; 252, Fig. 20). McMillin teaches that such a configuration enables mechanical removal of the gas supply (col 15 line 35-36; col 16 line 13-18).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second gas manifold (Hammond: comprising unlabeled body portion of 196 which is inserted into dielectric window 120, Fig. 1) to be positioned within the opening of the dielectric window such that a first portion of the second gas manifold is positioned outside of the processing chamber in view of teachings of McMillin in the apparatus of Yoo in view of Hammond (or alternatively Hammond in view of Yoo) as a known suitable alternative configuration of a gas supply in a ceiling portion of a plasma processing apparatus which would enable mechanical removal/replacement of the gas supply (McMillin: col 15 line 35-36; col 16 line 13-18).
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as unpatentable over Yoo et al. (KR20110105554A hereinafter “Yoo” and referring to English Machine Translation) in view of Hammond, IV et al. (US 2009/0221149 A1 hereinafter “Hammond”) or alternatively Hammond in view of Yoo as applied to claims 1, 4, 7, 8 above and further in view of Liang et al. (US 2016/0369395 A1 hereinafter “Liang”).
Regarding claim 9, Yoo in view of Hammond (or alternatively Hammond in view of Yoo) as applied above teaches all of the limitations of claim 1 above but does not explicitly teach that the first plurality of injectors are angled in a counter-clockwise direction to produce a counter-clockwise gas flow relative to the direction perpendicular to the center of the workpiece.
However, Liang teaches a plasma processing apparatus (Fig. 1A, paragraph [0034]) including a gas supply (comprising gas ring 150, Fig. 1B) comprising injectors (comprising first nozzle 151 and second nozzles 152, Fig. 1B, paragraph [0033]) wherein the injectors are angled in a counter-clockwise direction (Fig. 1B) to produce a counter-clockwise gas flow (i.e. swirling) relative to the direction perpendicular to the center of the workpiece (substrate 50, Fig. 1A) (paragraph [0033], [0037]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first plurality of injectors to be angled in a counter-clockwise direction to produce a counter-clockwise gas flow relative to the direction perpendicular to the center of the workpiece in view of teachings of Liang in the apparatus of Yoo in view of Hammond (or alternatively Hammond in view of Yoo) as a known suitable alternative configuration of a gas supply having injectors to produce a swirling/rotational flow in a plasma processing apparatus to enable uniform processing of a substrate.
Regarding claim 10
However, Yoo teaches a clockwise arrangement of injectors wherein each injector has a corresponding direction parallel to a radius of the workpiece and wherein an angle between each injector of the one or more injectors and the respective direction parallel to the radius of the workpiece is no more than about 60 degrees (i.e. see annotated Fig. 7 of Yoo above in claim 8 rejection).
Further, Liang additionally teaches a counterclockwise arrangement of injectors (151 and 152, Fig. 1B) wherein each injector has a corresponding direction parallel to a radius of the workpiece and wherein an angle (comprising radial angles 157 and 159, Fig. 1B, paragraph [0033]) between each injector of the one or more injectors and the respective direction (R, Fig. 1B) parallel to the radius of the workpiece is between 0.5 degrees to 30 degrees (paragraph [0033]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the angle in the plane parallel to the workpiece plane between each injector of the first plurality of injectors and the direction parallel to the respective radius of the workpiece to be no more than about 60 degrees (Liang: 0.5 to 30 degrees, paragraph [0033]) in view of teachings of Liang in the apparatus of Yoo in view of Hammond (or alternatively Hammond in view of Yoo) and Liang as a known suitable alternative configuration of injectors which would enable swirling/rotational gas flow for uniform substrate processing.
Response to Arguments
Applicant's arguments filed 12 February 2021 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below.
Applicant argues (remarks page 9) regarding claim 1 that Ogle does not anticipate amended claim 1. Specifically Ogle does not disclose or suggest that dielectric shield 18 defines an opening and a gas manifold positioned within the opening defined by the dielectric shield 18 (i.e. amended claim 1 limitation “the dielectric window defining an opening…a second gas 
Examiner responds that claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Ogle in view of McMillin, Yoo in view of Hammond, and additionally over Hammond in view of Yoo as discussed in detail above in claims rejections. Furthermore,  McMillin teaches limitation “the dielectric window defining an opening…a second gas manifold positioned within the opening defined by the dielectric window” as discussed in detail in claims rejections above (see teaching of McMillin: dielectric window 155, Fig. 19a, 19b, 20; col 16 line 11-33, col 16 line 46-59;  showerhead nozzle 250, Fig. 19a, 19b, 20; showerhead nozzle 250 including orifices 256, 252, 254, Fig. 19a, 19b, col 15 line 31-62, col 16 line 11-33; showerhead nozzle 250a including orifices 252, Fig. 20, col 16 line 60-64). McMillin further teaches providing a gas supply having injectors/orifices at both the ceiling and the chamber side wall to facilitate uniform processing (i.e. etch and deposition rates) across a substrate (col 16 line 11-14 and 46-59).
Applicant argues (remarks page 10) regarding claim 1 that Yoo does not disclose or suggest that ceiling 11b includes a dielectric window defining a window or a gas manifold positioned within the opening defined by the dielectric window. McMillin does not appear to cure the deficiencies of Yoo.
Examiner responds that claim 1 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Ogle in view of McMillin, Yoo in view of Hammond, and additionally over Hammond in view of Yoo as discussed in detail above in claims rejections. Teachings of McMillin are discussed in detail in claims rejections (Ogle in view of McMillin) and discussed again in response to arguments paragraph 65. Furthermore, the combination of Yoo in view of McMillin is no longer cited in the current rejections and therefore applicant’s arguments directed to the combination of Yoo in view of McMillin are moot. Furthermore, Hammond teaches amended claim limitations 
In light of the above, independent claim 1 is rejected.
Additionally, dependent claims 4, 5, 7-10, 21 are also rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAUREEN CHAN/              Examiner, Art Unit 1716                                                                                                                                                                                          

/RAKESH K DHINGRA/              Primary Examiner, Art Unit 1716